Citation Nr: 1725619	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence that was subsequently considered by the Agency of Original Jurisdiction (AOJ).  See December 2014 supplemental statement of the case (SSOC).

The detailed procedural history of this appeal, including the prior remands and the decisions by the Board on other claims, is set forth in an April 2016 decision.  Regarding the remaining issue on appeal, the Board denied the claim of entitlement to TDIU in the April 2016 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the TDIU claim to the Board.

The Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record.  The representative submitted additional evidence and argument in response to the Board's 90-day letter in April 2017, along with a waiver of initial AOJ consideration.

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with a November 2016 rating decision, challenging the denial of a claim for service connection for a right shoulder rotator cuff tear and the continued denial of a reopened claim for service connection for degenerative arthritis/degenerative disc disease of the cervical spine as secondary to the service-connected lumbar spine disability.  See February 2017 NOD; see also March 2017 representative written statement (requesting 60-day extension of time from RO's sending of documents in response to Privacy Act request to submit additional evidence and argument) and April 2017 Privacy Act written response.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of an SOC is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In February 2017, the Veteran submitted a timely NOD with a November 2016 rating decision, challenging the denial of a claim for service connection for a right shoulder rotator cuff tear and the continued denial of a reopened claim for service connection for degenerative arthritis/degenerative disc disease of the cervical spine as secondary to the service-connected lumbar spine disability.  The NOD is currently being processed by the RO.  Because the outcome of those claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required to ensure due process.  See, e.g., January 2017 written statement (Veteran suggesting that employability problems are also due in part to problems with upper extremities).
In addition, the record reflects that the Veteran may have participated in a VA vocational rehabilitation program, and as such, there may be outstanding, relevant records.  The Veteran will also have an opportunity to provide or request that VA attempt to obtain updated treatment records while the case is on remand.

In addition, the AOJ will have an opportunity to review the evidence added to the claims file by the RO since the December 2014 supplemental SOC (SSOC) for this claim for preparation of an SSOC if necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities in support of his TDIU claim.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.  See October 2016 VBMS entry (treatment records appear to be current to October 2016).

2.  The AOJ should obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  See VBMS Veteran Profile (Chapter 31 flash).

3.  After processing the February 2017 NOD (as addressed in the introduction), and after completing the foregoing development, the AOJ should conduct any other development as may be indicated for the TDIU claim on appeal.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion for the TDIU claim if necessary.  See, e.g., 2007-2014 VA examination reports, March 2013 VA opinion (combined effects opinion), and March 2017 private vocational evaluation.  

4.  The case should then be readjudicated by the AOJ, including all evidence received since the December 2014 supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

